— Application unanimously denied and petition dismissed, without costs. Memorandum: Petitioners commenced an original proceeding in this *987court pursuant to EDPL 207 seeking review of the resolution passed by the Buffalo Common Council and signed by the Mayor of Buffalo in October 1985. The resolution designated petitioners’ property as within an urban renewal area in the City of Buffalo (the City) known as the "Downtown Entertainment District”, and thus authorized the condemnation of petitioners’ premises. The resolution indicates that properties within the district are in a substandard condition and that urban renewal will "greatly increase the public use and enjoyment of [the] area”.
Petitioners assert that the proposed taking of their realty will not serve a public purpose since the condemnation of the subject property will benefit private interests. However "[t]he fact that the vehicle for renewed use of [petitioners’] land, once it is taken, may be a private agency does not * * * change the permissable [sic] nature of the taking of [petitioners’] substandard property” (Yonkers Community Dev. Agency v Morris, 37 NY2d 478, 482, appeal dismissed 423 US 1010; see also, City of Buffalo Urban Renewal Agency v Moreton, 100 AD2d 20).
Petitioners also contend that the City cannot condemn the subject parcel because the City has not complied with the procedural mandates set forth in EDPL article 3. However, this court does not have jurisdiction to evaluate petitioners’ procedural claim in this original proceeding (see, EDPL 207 [C]). (Proceeding pursuant to EDPL 207.) Present — Denman, J. P., Pine, Balio and Schnepp, JJ. (Order entered Apr. 9, 1986.)